Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
-- “first processing unit …”, (claims 1-2, 6-11, 13, 14-16); “second processing unit … ”, (claims 3, 5, 13, 14); “processing unit … ”, (claim 17, 21).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson et al, (US Patent 9,002,511) in view of Jun et al, (US-PGPUB 2017/0336796); and further in view of Tani, (US-PGPUB 2005/0288079)

In regards to claim 1, Hickerson discloses a moving robot, comprising: 
a light projector configured to project a light segment toward a moving 
direction, (col. 4, lines 33-34, at least one pulsed light source configured to project light in the path of the robot); 
an image sensor configured to capture an image frame containing a light segment image associated with the light segment, (col. 4, lines 34-36, a visual sensor for capturing 
a first processing unit configured to calculate an image feature according to the light segment image in the image frame, (col. 4, lines 49-53, the processing unit can use triangulation, for example, to determine the position and/or height of the reflection, “image feature”, according to the reflected light in the image frame, “light segment image”. See also, col. 5, lines 63-66, an optional triangulation module 116 computes the 3-D position of the obstacle point, “image feature”, with respect to a reference frame associated with a device, such as a robot, that carries the visual sensor 100). 
Hickerson does not expressly disclose vertical light segment; and the outputting a flag signal according to the image feature to indicate a confidence level of the image frame.
However, Jun et al discloses project a vertical light segment toward a moving 
Direction, (see at least: Par. 0083-0084, first pattern emission unit 120 or the second pattern emission unit 130 will be defined as a vertical emission angle, [i.e., implicitly projecting project a vertical light as shown in Fig. 1B). 
	Hickerson and Jun et al are combinable because they are both concerned with moving robots. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hickerson, to include the first pattern emission unit 120 or the second pattern emission unit 130, as though by Jun et al, in order to provide vertical light segment, (Jun et al, Par. 0083-0084).

Tani discloses outputting a flag signal according to the image feature to indicate a confidence level of the image frame, (see at least: Par. 0101-0102, an obstacle on the right is detected at the points of unit areas (3,10) and (3,11) and a flag for an obstacle is written, [i.e., outputting a flag signal according to points of unit areas, “feature image”. Note that the limitation: “to indicate a confidence level of the image frame”, is an intended use in the claim)
Hickerson and Jun et al Tani are combinable because they are all concerned with moving robot. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hickerson and Jun et al, to write a flag for a detected obstacle, as though by Tani, in order to change the cleaning robot traveling direction, (Tani, Par. 0101)

The prior art of record, (US-PGPUB 2017/0344019), discloses also the vertical 
light segment, (see at least: Fig. 3c, (S103), and Abstract, illuminating the surface with structured vertical light).

In regards to claim 2, the combine teaching Hickerson, Jun et al, and Tani as whole discloses the limitations of claim 1.
Furthermore, Hickerson discloses wherein the first processing unit is arranged inside a sensing chip, which comprises an independent leg configured to output the flag 

In regards to claim 10, Hickerson discloses a moving robot, comprising: 
a light projector configured to project a light segment toward a moving 
direction, (col. 4, lines 33-34, at least one pulsed light source configured to project light in the path of the robot); 
an image sensor configured to capture an image frame containing a light segment image associated with the light segment, (col. 4, lines 34-36, a visual sensor for capturing images including a subset of images showing the light reflected from the floor or obstacle); and 
a first processing unit configured to calculate an image feature according to the light segment image in the image frame, (col. 4, lines 49-53, the processing unit can use triangulation, for example, to determine the position and/or height of the reflection, “image feature”, according to the reflected light in the image frame, “light segment image”. See also, col. 5, lines 63-66, an optional triangulation module 116 computes the 3-D position of the obstacle point, “image feature”, with respect to a reference frame associated with a device, such as a robot, that carries the visual sensor 100). 
Hickerson does not expressly disclose vertical light segment; calculating a step distance; and output the step distance and a flag signal indicating a confidence level of the step distance.


Direction, (see at least: Par. 0083-0084, first pattern emission unit 120 or the second pattern emission unit 130 will be defined as a vertical emission angle, [i.e., implicitly projecting project a vertical light as shown in Fig. 1B). Jun et al further discloses calculating a step distance, (well-known in the art, see Par. 0004, the mobile robot detects the distance to obstacles).
	Hickerson and Jun et al are combinable because they are both concerned with moving robots. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hickerson, to include the first pattern emission unit 120 or the second pattern emission unit 130, as though by Jun et al, in order to provide vertical light segment, (Jun et al, Par. 0083-0084).
The combine teaching Hickerson and Jun et al as whole does not expressly disclose output the step distance and a flag signal indicating a confidence level of the step distance.
Tani discloses also calculating a step distance, (see at least: Par. 0057, if there is an obstacle, the ranging distance is calculated as the distance to the obstacle); and outputting the step distance and a flag signal indicating a confidence level of the step distance, (see at least: Par. 0070, display panel 85a, implicitly enables outputting the step distance. Further, Par. 0101-0102, discloses that an obstacle on the right is detected at the points of unit areas (3,10) and (3,11) and a flag for an obstacle is written, [i.e., outputting a flag signal according to points of unit areas, “feature image”. Note that the limitation: “indicating a confidence level of the image frame”, is an intended use in the claim)


In regards to claim 11, the combine teaching Hickerson, Jun et al, and Tani as whole discloses the limitations of claim 10.
Furthermore, Hickerson discloses wherein the first processing unit is arranged inside a sensing chip which comprises a leg configured to output the flag signal but not output the step distance, (see at least: Fig. 1, Par. 0048, the cleaner includes a control unit 10, “[i.e., processing unit], which implicitly comprises an independent leg for outputting the flag signal, but not output the step distance]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hickerson, Jun et al, and Tani, as applied to claim 1 above; and further in view of Bynoe et al, (US-PGPUB 20170206675); and further in view of Jia et al, (US-PGPUB 2019/0363028)

In regards to claim 3, the combine teaching Hickerson, Jun et al, and Tani as whole discloses the limitations of claim 1.
Although, Hickerson discloses determining position and/or height of the reflection, “image feature”, (col. 4, lines 49-53), the combine teaching Hickerson, Jun et al, and Tani 
However, Bynoe discloses the smartphone 140 may then process one or more of the captured images by calculating the width, “feature image”, of the light segment produced by the light-permeable section 208, (see at least: Par. 0040)
Hickerson, Jun et al, Tani, and Bynoe are combinable because they are all concerned with light segments processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hickerson, Jun et al, and Tani, to include the camera 141 of smartphone 140, as though by Bynoe, in order to calculate the width, “feature image”, of the light segment, (Bynoe, Par. 0040)
The combine teaching Hickerson, Jun et al, Tani, and Bynoe as whole does not expressly whether the light segment image is a broken line
Jia et al discloses determining whether the signal line at a position corresponding to the broken conductive line segment is broken, [i.e., whether the light segment image is a broken line], (Par. 0028)
Hickerson, Jun et al, Tani, Bynoe, and Jia et al are combinable because they are all concerned with light segments processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hickerson, Jun et al, Tani, and Bynoe, to include compare the conductive pattern of the at least one conductive pattern to a threshold, as though by Jia et al, in order to determine whether the signal line at a position corresponding to the broken conductive line segment is broken, (Jia, Par. 0028)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 3. As such, claim 12 is rejected for at least similar reasons.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hickerson et al, (US Patent 9,002,511) in view of Yea et al, (US-PGPUB 2019/0018420); and further in view of Van de Sluis, (US-PGPUB 2018/0352633), (thereafter referenced as Van et al)
Hickerson discloses a moving robot, comprising: 
a light projector configured to project a light segment toward a moving 
direction, (col. 4, lines 33-34, at least one pulsed light source configured to project light in the path of the robot); 
an image sensor configured to capture an image frame containing a light strip image associated with the light strip, (col. 4, lines 34-36, a visual sensor for capturing images including a subset of images showing the light reflected from the floor or obstacle); and 
a first processing unit configured to calculate an image feature according to the light strip image in the image frame, (col. 4, lines 49-53, the processing unit can use triangulation, for example, to determine the position and/or height of the reflection, “image feature”, according to the reflected light in the image frame, “light segment image”. See also, col. 5, lines 63-66, an optional triangulation module 116 computes the 3-D position of the obstacle point, “image feature”, with respect to a reference frame associated with a device, such as a robot, that carries the visual sensor 100). 

Yea et al discloses a second sensor, wherein the moving robot is configured to use the second sensor to sense an area toward the moving direction when the image feature does not within a predetermined range, (see at least: Par. 0058, surface sensor, “second sensor” for detecting the type of surface, and an image sensor (camera) for providing images of the environment and objects, [i.e., use the second sensor to sense an area toward the moving direction]. Further, Par. 0124, discloses that a type of surface can be detected that causes the plan to change, and Par. 0125, discloses that the type of surface detected during the second trip can have a higher confidence than the type of surface determined for the surface previously if all other factors are equal, [i.e., if the sensed surface is not within range, “low confidence level” during the first trip, the cleaning robot, implicitly activates the surface sensor, “second sensor”, for sensing the type of surface, which high confidence during the second trip]).
Hickerson and Yea et al are combinable because they are both concerned with cleaning robots. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Hickerson, to include surface sensor, as though by Yea et al, in order to detect the type of surface, (Yea et al, Par. 0058)
The combine teaching Hickerson and Yea et al as whole does not expressly disclose strip light.
However, Van et al, discloses a light sensor arranged for detecting light emitted by a light source connected to the luminaire 110 (or emitted by a light source of a further 
Hickerson and Yea et al and Van et al, are combinable because they are all concerned with sensing reflected light. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Hickerson and Yea et al, to use the LED strip, as though by Van et al, in order to detect light emitted by a lighting device such as an LED strip, (Van et al, Par. 0052)

Allowable Subject Matter
Claims 4-9, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a second processing unit configured to access the look up table to identify a current step distance when the flag signal indicates a low confidence level”.

The relevant prior art of record, Wang et al, (US-PGPUB 2016/0232679), discloses the depth calculation module 157, which compares the second average value with a lookup table to determine an object depth. The lookup table stores the relationship between a plurality of second object sizes (e.g. widths, areas, circle radii or the like) and lookup table to identify a current step distance], (see at least: Fig. 5, Par. 0022, 0035); but fails to teach or suggest, either alone or in combination with the other cited references, the identifying a current step distance when the flag signal indicates a low confidence level”.

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a second processing unit configured to activate the second sensor to detect a current step distance when the flag signal indicates a low confidence level”

The prior art of record, Jun et al, (US-PGPUB 2017/0336796), discloses a sensor unit 150, which is not an image sensor, (150 in Fig. 5), and a processing unit (200 in Fig. 5), configured to activate the second sensor to detect a current step distance, (Par. 0054-0055); but fails to teach or suggest, either alone or in combination with the other cited references, the detecting a current step distance when the flag signal indicates a low confidence level.


With respect to claim 6, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“output the current step distance when the flag signal indicates a high confidence level, and not output the current step distance when the flag signal indicates a low confidence level”

The prior art of record, Jun et al, (US-PGPUB 2017/0336796), discloses identify a segment height of the light segment image to accordingly calculate a current step distance, (see at least: Par. 0099-0104); but fails to teach or suggest, either alone or in combination with the other cited references, the output the current step distance when the flag signal indicates a high confidence level, and not output the current step distance when the flag signal indicates a low confidence level

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the first processing unit is further configured to calculate and output a current step distance according to a segment height of the light segment image when the flag signal indicates a high confidence level, and not calculate the current step distance when the flag signal indicates a low confidence level.

when the flag signal indicates a high confidence level, and not calculate the current step distance when the flag signal indicates a low confidence level.

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“calculate gray level sums of every pixel column of multiple pixel columns of the image frame, identify two pixel columns having the gray level sums closest to a predetermined gray level threshold, and perform a pixel interpolation on the two pixel columns and two pixel rows closest to the predetermined gray level threshold”

The relevant prior art of record, Kang et al, (US-PGPUB 20060139249) discloses obtaining a total gray-scale level which is a sum of gray-scale levels of all pixels in a current frame, [i.e., calculate gray level sums of every pixel column of multiple pixel columns of the image frame], (Par. 0067). A further, prior art of record, (US-PGPUB 2010/0265505), discloses identify image pixel(s) having an intensity level above a threshold brightness/intensity level, (Fig. 3, Par. 0030). A further, prior art of record, (US-PGPUB 20120127077), discloses capturing array images and performing a pixel 

With respect to claim 9, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“another light projector configured to project another vertical light segment toward the moving direction”

The relevant prior art of record, Jun et al, (US-PGPUB 2017/0336796), discloses a first pattern emission unit 120, and a second pattern emission unit 130, for emitting lights in moving direction of cleaning robot, where a first pattern emission unit 120 or the second pattern emission unit 130 will be defined as a vertical emission angle, [i.e., at least one of the first pattern emission unit 120, and a second pattern emission unit 130, emits a light in vertical direction], (see at least: Par. 0083-0084); but fails to teach or suggest, either alone or in combination with the other cited references, that another light projector configured to project another vertical light segment toward the moving direction.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 4. As such, claim 13 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 5. As such, claim 14 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 8. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 9. As such, claim 16 is in condition for allowance, for at least similar reasons, as stated above.

Claims 17-20 are allowable over the prior art of record:

With respect to claim 17, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
 “a processing unit configured to calculate gray level sums of every pixel column of multiple pixel columns of the image frame, identify two pixel columns having the gray level sums closest to the gray level threshold, perform a pixel interpolation on the two pixel columns and two pixel rows closest to the gray level threshold, and calculate a current step distance according to a segment height corresponding to an interpolated subpixel column position”

The relevant prior art of record, Hickerson et al, (US Patent 9,002,511), discloses a cleaning robot, comprising: a light projector configured to project a light segment toward a moving direction, (col. 4, lines 33-34, at least one pulsed light source configured to project light in the path of the robot); an image sensor configured to capture an image frame containing a light segment image associated with the light segment, (col. 4, lines 34-36, a visual sensor for capturing images including a subset of images showing the light reflected from the floor or obstacle); and a first processing unit configured to calculate an image feature according to the light segment image in the image frame, (col. 4, lines 49-53, the processing unit can use triangulation, for example, to determine the position and/or height of the reflection, “image feature”, according to the reflected light in the image frame, “light segment image”. See also, col. 5, lines 63-66, an optional triangulation module 116 computes the 3-D position of the obstacle point, “image feature”, with respect to a reference frame associated with a device, such as a robot, that carries the visual sensor 100); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

A further prior art of record, Kang et al, (US-PGPUB 20060139249) discloses obtaining a total gray-scale level which is a sum of gray-scale levels of all pixels in a identify image pixel(s) having an intensity level above a threshold brightness/intensity level, (Fig. 3, Par. 0030). A further, prior art of record, (US-PGPUB 20120127077), discloses capturing array images and performing a pixel interpolation, (see at least: Figs. 5-6, 7a, 7b, and Par. 0052-0053). However, none of the above cited prior art of record, either alone or in combination with the other cited references, teach or suggest the identifying two pixel columns having the gray level sums closest to a predetermined gray level threshold, and perform a pixel interpolation on the two pixel columns and two pixel rows closest to the predetermined gray level threshold.

Regarding claims 18-20, claims 18-20 are allowable in view of their dependency from claim 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                             06/09/2021